Title: From George Washington to Henry Jackson, 8 June 1783
From: Washington, George
To: Jackson, Henry


                  
                     Dear Sir
                     Head Quarters 8th June 1783
                  
                  Having before this Time given my Opinion that it was not the Intention of Congress by their Resolution of 23d apl that the Music should have Arms deliverd to them at being discharged—but that they should take with them their Drums & fifes—and this Determanition having been carried into Effect by the Regiments which are gone It is now too late to make any Alteration—But was not this the Case, reasons may be adduced which, would operate against the Request made in your joint Letter of the 7th Instant—the Music havg had but an easy Share of Duty, compared with the other Soldiers, an additional Pay—with thir Music found by the Public, It is supposed that their Circumstances will fully Balance the Gratuity intended by Congress.
                  
               